DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 24 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not appear to disclose or make obvious the required details of the female quick-connect fitting or first and second grip features in combination with the rest of the claimed limitations.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking member” in claims 28 and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 9, 11 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Hollen (US Pub No 2016/0310982 A1).
Re claim 1, Von Hollen discloses a nozzle (Fig. 2) for an atomizer (paragraph 0031) comprising:
a plate (205) defining an aperture;
a piezoelectric actuator (201) configured to oscillate the plate; 
a body (203) supporting the plate (205) perpendicular to an axis of the body and between opposite axial ends of the axis of the body (paragraph 0016); and
a connector (as Von Hollen shows “an assembly for use in a liquid droplet apparatus,” paragraph 0001, a connector between the assembly and some form of mate for the top apparatus must be present in order for the full device to function properly) disposed on the body and configured to removably and reversibly (paragraph 0022) mount the body (203) to a mating connector of the atomizer (paragraph 0031) such that the body can be selectively switched between being mounted in a first orientation wherein fluid exits the nozzle along a first axial direction (Fig. 2 & paragraph 0022) through the aperture, and a second orientation wherein fluid exits along an opposite axial direction through the aperture (paragraph 0022).
Re claim 3, Von Hollen shows the plate (Fig. 2, 205) is approximately midway (205 is demonstrated as midway between the upper and lower faces of 203 in figure 2) between the opposite axial ends of the body (203).

Re claim 6, Von Hollen shows the piezoelectric actuator (Fig. 2, 201) is disposed about the plate (205).
Re claim 9, Von Hollen discloses the plate defines a plurality of apertures (paragraph 0018).
Re claim 11, Von Hollen discloses when the nozzle is in the first orientation, the atomizer (paragraph 0031), the body (Fig. 2, 203), and a first side of the plate (205) cooperate to define a reservoir (paragraph 0003), and wherein when the nozzle is in the second orientation (paragraph 0022) the atomizer (paragraph 0031), the body (203), and an opposite side of the plate (205) define the reservoir (paragraph 0003).
Re claim 22, Von Hollen discloses an atomizer (paragraph 0031) comprising the nozzle according to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Von Hollen (US Pub No 2016/0310982 A1) in view of Pruett et al. (US Pat No 6,206,301 B1).
Re claim 4, Von Hollen discloses all aspects of the claimed invention but does not teach the connector includes threads configured to reversibly engage mating threads on the mating connector of the atomizer such that the threads and mating threads are engaged when the body is in the first orientation and when the body is in the second orientation.
However, Pruett et al. show a nozzle (Fig. 1, 100) including a body (101) including a connector that includes threads (106) configured to reversibly engage mating threads (col. 3, lines 6-8) on the mating connector of a fluid dispersing system such that the threads and mating threads are engaged when the body is in the first orientation and when the body is in the second orientation.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the connector in Von Hollen include a reversibly threaded connection with a top system as taught by Pruett et al. to utilize the system pressure to remove any accumulation of impurities from the nozzle (Pruett – col. 3, lines 11-15).
Re claim 31, Von Hollen as modified by Pruett et al. show the threads are external threads (Pruett – Fig. 1, 106) and the mating threads are internal threads (required in order to accommodate the external threads demonstrated).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Von Hollen (US Pub No 2016/0310982 A1).
Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973). Further, no criticality could be found for integrally forming the actuator with the plate.
Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Von Hollen (US Pub No 2016/0310982 A1) in view of Hess et al. (US Pat No 8,016,209 B2).
Re claim 8, Von Hollen discloses all aspects of the claimed invention but does not teach the plate is one of a plurality of plates coupled to the body in an array, each plate defining at least one aperture.
However, Hess et al. demonstrates a plurality of plates (Fig. 11, 52) coupled to a body (51) in an array, each plate defining at least one aperture (Fig. 3A, 28; col. 4, lines 46-56).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the plate of Von Hollen be part of an array of plates as demonstrated by Hess et al. to allow for a mix of fluids (Hess – col. 7, lines 20-21).
Re claim 21, Von Hollen as modified by Hess et al. disclose the piezoelectric actuator is one piezoelectric actuator of among a plurality of piezoelectric actuators (Hess – col. 7, lines 14-16), each piezoelectric actuator being supported by the body and configured to oscillate a corresponding one of the plates.
Claims 10, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Von Hollen (US Pub No 2016/0310982 A1) in view of Helf et al. (US Pat No 6,896,193 B2).
Re claim 10, Von Hollen disclose all aspects of the claimed invention but does not teach the connector is a quick-connect type connector, which applicants disclose as a combination of a protrusion in a groove in paragraphs 0034-0035 of applicant’s specification.
However, Helf et al. show a nozzle body (Fig. 3, 24) including an actuator (30) and a plate (32) with a connector (26) configured to mount to an atomizer (14) wherein the connector is a quick-connect type connector (support wire 26 acting as a protrusion and fitted into grooves under 23 around posts 22e-22f as shown in figure 2).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the connector in Von Hollen between the assembly and top apparatus be a quick-connect type connector as taught by Helf et al. for an easy fitting connection (Helf – col. 3, lines 57-60).
Re claim 26, Von Hollen shows a nozzle (Fig. 2) for an atomizer (paragraph 0031) comprising: 
a plate (205) defining an aperture;
a piezoelectric actuator (201) configured to oscillate the plate; and
a body (203) disposed about an axis and supporting the plate (205) perpendicular to the axis, the body (203) configured to be reversibly and releasably coupled (as Von Hollen shows “an assembly for use in a liquid droplet apparatus,” paragraph 0001, a connector between the assembly and some form of mate for the top apparatus must be present in order for the full device to function properly) to a base (paragraph 0001 – “an assembly for use in a liquid droplet apparatus”) in a first orientation (Fig. 2) wherein fluid from the base exits the nozzle along a first direction (“direction of liquid) through the 
Von Hollen does not teach a male quick-connect fitting configured to be releasably coupled to a female quick-connecting fitting, which applicants disclose as a combination of a protrusion in a groove in paragraphs 0034-0035 of applicant’s specification.
However, Helf et al. show a nozzle body (Fig. 3, 24) including an actuator (30) and a plate (32) with a connector (26) configured to mount to an atomizer (14) wherein the connector is a male quick-connect fitting configured to be releasably coupled to a female quick-connect fitting (support wire 26 acting as a protrusion and fitted into grooves under 23 around posts 22e-22f as shown in figure 2).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the connector in Von Hollen between the assembly and top apparatus be a quick-connect type connector as taught by Helf et al. for an easy fitting connection Helf – col. 3, lines 57-60).
Re claim 27, Von Hollen as modified by Helf et al. show the reversible male quick-connect fitting includes a first sealing surface (Helf – Fig. 3, the visible surface of 26) and a second sealing surface (Helf – the underside surface of 26), wherein the female quick-connect fitting includes a mating sealing surface (Helf – Fig. 2, under 23 around posts 22e-22f), wherein the mating sealing surface is configured to seal with the first sealing surface when the reversible male quick-connect fitting is in the first orientation to inhibit the fluid from exiting the nozzle between the first sealing surface and the mating sealing surface, and wherein the mating sealing surface is configured to seal with the second sealing surface when the reversible male quick-connect fitting is in the second orientation to inhibit the fluid from exiting the nozzle between the second sealing surface and the mating sealing surface.
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Von Hollen (US Pub No 2016/0310982 A1) in view of Ferguson et al. (US Pub No 2017/0225186 A1).
Re claim 23, as best understood, Von Hollen discloses a nozzle (Fig. 2) for an atomizer (paragraph 0031) comprising: 
a plate (205) defining an aperture;
a piezoelectric actuator (201) configured to oscillate the plate; and
a body (203) disposed about an axis and supporting the plate (205) perpendicular to the axis, the body (203) configured to engage (as Von Hollen shows “an assembly for use in a liquid droplet apparatus,” paragraph 0001, a connector between the assembly and some form of mate for the top apparatus must be present in order for the full device to function properly) a base (paragraph 0001 – “an assembly for use in a liquid droplet apparatus”) in a first orientation (Fig. 2) wherein fluid from the base exits the nozzle along a first direction (“direction of liquid) through the aperture, and a second orientation (paragraph 0022) wherein fluid from the base exits the nozzle along an opposite direction through the aperture.
Von Hollen does not teach the body including external threads configured to threadably engage internal threads on a base, wherein the body defines a plurality of first grip features and a plurality of second grip features, the first grip features being configured to be engaged by a tool to rotate the body relative to the base when the internal and external threads are threadably engaged in the first orientation and the second grip features being configured to be engaged by the tool to rotate the body relative to the base when the internal and external threads are threadably engaged in the second orientation.
However, Ferguson et al. show a body (Fig. 3, 208) including external threads configured to threadably engage internal threads on a base (204), wherein the body defines a plurality of first grip features (Fig. 4, 404) and a plurality of second grip features (404), the first grip features being configured to be engaged by a tool (paragraph 0073) to rotate 
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the connector in Von Hollen between the assembly and top apparatus be threads to allow for easy disassembly of the assembled nozzle (Ferguson – paragraph 0073).
Re claim 25, Von Hollen as modified by Ferguson et al. disclose an atomizer (Von Hollen – paragraph 0031) comprising the nozzle according to claim 23.
Response to Arguments
Applicant's arguments filed 10/5/2021 have been fully considered but they are not persuasive. Regarding applicant’s arguments, applicant begins by stating that the assembly disclosed in Von Hollen could be attached to the rest of the device by an adhesive and that a connector in general is only one probability or possibility and is not necessary to the device disclosed in Von Hollen however, applicant has overlooked one important point with this assessment, specifically, an adhesive is an example of a type of connector. Claim 1 recites “a connector disposed on the body and configured to removably and reversibly mount the body to a mating connector of the atomizer…” to which, and most importantly, claim 1 in no way defines what kind of connector is required beyond a functional recitation that it’s configured to removably and reversibly mount the body to a mating connector of the atomizer. Von Hollen discloses a nozzle and explicitly discloses that the nozzle can be removed and reversed and is used in an atomizer or a nebulizer. Thus, in what is far from a probability or a possibility, but what is inherently required is something to connect the nozzle to the atomizer or nebulizer and not only is something required, but that something must perform as Von Hollen has described. Emphasis added. Thus, a connector is a necessity in order for the prior art invention to operate as the prior art has described. 

Applicant goes on to state that paragraph 0022 of Von Hollen merely recites yet another possible final construction of the full droplet apparatus but is silent regarding how such a reversal is achieved. Applicant states that at best, paragraph 0022 describes that it is possible for the entire droplet apparatus to be constructed so that the entire assembly shown in figure 2 is positioned for liquid to flow in the opposite direction. However, the exact language in Von Hollen states “it is noted that, if desired, the direction of spray can be reversed in FIG. 2 by changing the direction in which liquid is applied to the aperture plate, for example such that the direction of liquid and direction of spray are opposite to that shown in FIG. 2.” Von Hollen is clearly stating that the structure shown in figure 2 can be reversed, not part of the structure, but the entire structure shown in figure 2. Whether this is referred to as “yet another possible final construction” as applicant has or not, this is a clear teaching of reversing the nozzle structure with regard to the direction of spray which would inherently require the ability to remove the nozzle structure in order to accomplish this.

Regarding claim 27, applicant states that the wire support (26) of Helf does not have any sealing surfaces that contact mating sealing surfaces to form a seal there between, none of the surfaces of the wire (26) seal with another surface to form a seal that inhibits fluid from the exiting the nozzle between those two surfaces, however, the surfaces of claim the wire 26 form a seal with the surfaces of 22a through 22d and 23 to inhibit fluid from flowing out of the nozzle, 32, which would be at the same level in the apparatus as these surfaces.
Regarding applicant’s arguments directed toward claim 23, applicant states that this is similar to claim 4, however claim 4 specifically requires that the threads are configured to reversibly engage mating threads which claim 23 does not stipulate. The only requirement of the separate orientations in claim 23 is the fluid exits the nozzle along an opposite direction which does not necessitate that the threads themselves are reversible.
Applicant’s arguments with respect to claim 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752